Citation Nr: 9906347	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-45 554	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1961 to 
June 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
by the RO which denied service connection for a low back 
disability.  In January 1997, the Board remanded the case to 
the RO for further adjudication, noting that the correct 
issue was whether there was new and material evidence to 
reopen a previously denied claim for service connection for a 
low back disability.  The RO subsequently denied the 
application to reopen the claim for service connection for a 
low back disability.


FINDINGS OF FACT

1.  In January 1987, the Board denied the claim of service 
connection for a low back disorder.

2.  The evidence submitted since the January 1987 Board 
decision is cumulative and redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the 1987 Board decision, and his claim for service connection 
for a low back disorder is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R.§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran had active military service from June 1961 to 
June 1969.  Service medical records show that in November 
1967 he was placed on a temporary physical profile for 
defective vision and low back syndrome.  On a March 1969 
medical board examination (for a heart condition), the spine 
was normal.  On an April 1969 medical history form for the 
medical board, the veteran gave a history of recurrent back 
pain.  The veteran was hospitalized for medical board 
evaluation in May 1969 (related to a heart condition).  As to 
the back, it was noted that the veteran had been placed on 
profile for back pain in 1967 and that evaluation at that 
time was unrevealing.  Current examination of the spine 
revealed no local tenderness.  It was reported that 
examination and X-rays revealed no demonstrable spinal 
disease and that his symptoms were at worst intermittent in 
nature.  Reports of the medical board and a physical 
evaluation board in May 1969 note the veteran was unfit for 
service due to a heart condition; he was released from active 
duty and placed on the Temporary Disability Retired List 
(TDRL) in June 1969 due to the heart condition.

An April 1970 VA examination revealed no low back disorder.

In August 1970, the veteran underwent a TDRL examination 
which revealed a normal spine.

Medical records show that in August 1971 the veteran was 
treated for injuring his back while trying to unlock a 
truck's door.  He stated that he twisted his back and than 
felt something in his back.  He related that his pain 
worsened that night.  During the evaluation, he reported 
having a long history of back problems stemming from falling 
off a balcony in Vietnam in 1968.  He stated that he 
continued to be treated for what was diagnosed as a 
lumbosacral strain for a couple of weeks following the 
accident.  He was diagnosed as having a lumbosacral sprain.

In a November 1984 letter, R. E. Lawson, M.D. stated that the 
veteran fell from a balcony in 1968 which was followed by 
moderate upper back pain.  He also related that in August 
1971 the veteran sustained an injury while unlocking a 
truck's door and that he developed severe low back pain 
thereafter.  He reported that the veteran received treatment 
for back pain in 1971, 1974, 1981 and 1982.  He stated, in 
essence, that based on review of the available medical 
records the veteran's low back problems were the result of 
his August 1971 industrial injury.

In December 1984, Dr. Cesar Pinilla stated that he had 
evaluated the veteran on several occasions.  He stated that 
the veteran had a clinical set of symptoms of lumbar 
discopathy, which was confirmed by a myelogram which showed 
discs L4 and L5 with herniations.  He stated that according 
to the clinical data, the veteran had an accident on his job 
in August 1971 in which he injured his back for the first 
time.  He reported that the veteran displayed other acute 
episodes in 1974, 1979, 1981, and 1984.  Dr. Pinilla stated 
that he believed the veteran's current problems were a direct 
relation to his accident in 1971 and that it was classic in a 
history of discopathy.  He recommended that the veteran have 
surgery to correct his herniated discs.

In a January 1985 statement, M. de Antoniadis, M.D., an 
occupational health physician, indicated that the veteran was 
referred to an orthopedist and a neurosurgeon and that both 
physicians found that the veteran's present disability and 
symptomatology were a consequence of the industrial injury in 
August 1971 and that the injury resulted in two herniated 
lumbar disc which were confirmed on October 1984 myelography.

In April 1985, the Deputy Administrator of the Panama Canal 
Commission approved the recommendation of the Injury Board 
and stated that the veteran had a 100 percent loss of wage 
earning capacity as a result of his performance of duty 
injury in August 1971 and a recurrence on this injured 
condition in July 1984.

In May 1985, the veteran filed a claim of service connection 
for a low back disorder.  At that time, he alleged that in 
August 1967, while in Vietnam, he was blown from a balcony of 
the barracks where he was living.  He stated that he made no 
issue of the matter until November 1967 when he was placed on 
temporary profile.  He related that he had no further back 
trouble until he injured his back in August 1971 while 
working for the Panama Canal.  He stated that the injury 
suffered in 1971 aggravated his pre-existing back condition 
which began in 1967.

In September 1985, the RO denied service connection for a low 
back condition including lumbosacral strain and herniated 
lumbar discs.

Following the September 1985 rating decision, the RO received 
a September 1985 VA examination report.  On examination, the 
veteran reported injuring his back in August 1971 and 
indicated that he had received treatment since such injury.  
He also related having an episode of low back pain in July 
1984 and that evaluation at that time revealed that he had 
two herniated disc.  The veteran complained of having low 
back pain on current evaluation and was diagnosed as having a 
herniated nucleus pulposus, chronic low back pain, and 
radiculopathy.

In September 1985, the RO also received VA outpatient 
treatment reports from August and September 1985 which show 
that the veteran reported having back pain since injuring his 
back in 1971.  He was diagnosed as having herniated nucleus 
pulposus and radiculopathy of the lumbar spine.

The veteran submitted an article which indicated that DaNang 
base sustained rocket attacks in July 1967.

In January 1987, the Board denied the claim of service 
connection for a low back disorder.  The Board found that the 
veteran's low back problem in service was acute and 
transitory and fully resolved without residual disability, 
and that the current low back disorder was the result of the 
August 1971 post-service industrial injury.  Evidence 
submitted since the 1987 Board decision is summarized below.

Documents show the veteran retired from the Panama Canal 
Commission in November 1987.  In December 1987, he reported 
to a hospital clinic in Panama and requested a statement to 
support his claim of service connection for a low back 
disorder.  The examiner noted treatment since 1971 and stated 
that the veteran had a herniated nucleus pulposus of the 
lumbar spine.

In October 1989, the veteran underwent a cardiac evaluation.  
It was reported that he had a history of recurrent 
lumbosacral pain for which he had received treatment.

In December 1990, the veteran requested that his claim of 
service connection for a low back disorder be reopened.  In 
support of his claim , he submitted additional medical 
evidence.  He submitted a September 1968 report of a chest X-
ray; this refers to a heart condition and not a back 
condition.  An August 1971 X-ray study report of the lumbar 
spine revealed no abnormal findings.  A February 1976 report 
from the chief patient administrative service of the Canal 
Zone Government noted that in December 1974 the veteran was 
treated for a muscle strain of L-1.  A June 1982 outpatient 
treatment report showed that he complained of mid back pain 
after stooping to plug in a cord.  A July 1984 X-ray study of 
the lumbar spine showed some biconcavity at the disc spaces 
and slight narrowing at L4-5. 

A September 1990 report from Dr. Enrique Rodrigues Alvarez to 
the United States Department of Labor, Office of Workers 
Compensation Programs, reveals that he examined the veteran 
earlier that month.  He reported that CT scan of the lumbar 
spine ruled out the presence of a herniated disc from L2 to 
S1.  He also stated that a review of myelograms performed in 
1984 and 1987 did not support a diagnosis of herniated disc.  
He stated that myelograms showed an initial degenerative 
process of the lumbar canal narrowing.  He stated that he 
believed that the veteran had a painful lumbar injury which 
originated in 1967 in Vietnam when he was hurled out of a 
building by an explosion.  He reported that the veteran had 
had frequent lumbar pain since then.  He also related that in 
1971, the veteran suffered a lumbar injury while lifting the 
back door of a truck.  He stated that this worsened the 
previous condition.  He also related that the veteran 
continued to have occasional lumbar discomfort and that in 
1984, he suffered a more severe clinical picture of the 
lumbar spine.  He stated that the veteran's present malady 
comes from a numbered chain of events starting in 1967.  He 
opined that the veteran's "present painful disability is 
definitely caused by his accident of August 7, 1971 which 
worsened his previous injury of 1967."

In a November 1992 substantive appeal, and in other recent 
statements, the veteran alleged, in essence, that his current 
low back disorder began during service and that subsequent 
post-service injuries aggravated an already existing 
condition.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for a low back disorder was denied by the 
Board in January 1987.  A Board decision is final, with the 
exception that a claim may later be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104.  The question now presented is whether new and 
material evidence has been presented, since the 1987 Board 
decision, which would permit the reopening of the claim. 
Manio v. Derwinski, 1 Vet.App. 140 (1991); Evans v. Brown, 9 
Vet.App. 273 (1996).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 
1998).

Evidence considered at the time of the 1987 Board decision 
included the veteran's 1961-1969 service medical records, 
post-service medical reports and opinions, written arguments 
from the veteran, and a copy of a 1967 news article.  Service 
medical records show that in 1967 the veteran was placed on 
temporary profile due partly to low back syndrome.  At the 
time of a 1969 service medical board for heart disease, the 
veteran gave a history of back symptoms, but current findings 
were normal.  The veterran was released from active duty in 
June 1969 due to a heart disorder.  The first indication of 
low back problems following active service was in August 1971 
when he was treated for injuring his back while trying to 
unlock a truck's door while at work.  During that time, he 
related that he had a long history of back problems which 
stemmed from falling off a balcony in Vietnam in 1968.  In 
November 1984, Dr. Lawson stated that the veteran's low back 
problems were the result of the August 1971 injury.  In 
December 1984, Dr. Pinilla also stated that the veteran's 
current back problems were related to the accident in 1971.  
A number of other records show the veteran was awarded 
disability benefits from the Panama Canal Commission due to 
the work-related low back injury in August 1971 and a 
recurrence of injury in July 1984.  In May 1985, the veteran 
related that he injured his back in service in 1967 when he 
fell off a balcony and that he did not have any further 
trouble with his back until 1971 when he injured his back 
while working for the Panama Canal.  He argued that the 
injury suffered in 1971 aggravated a pre-existing back 
condition which began in 1967.  Examination and outpatient 
treatment reports dated in September 1985 reveal a diagnosis 
of herniated nucleus pulposus of the lumbar spine, chronic 
low back pain, and radiculopathy.  Also submitted was a news 
article which states that DaNang base sustained rocket 
attacks in July 1967.

Evidence submitted after the 1987 Board decision includes a 
chest X-ray report from 1968, during service, which pertains 
to a heart condition and not a back disorder.  This is not 
material evidence as it does not bear directly and 
substantially upon the specific matter under condideration.  
38 C.F.R. § 3.156.  The veteran also submitted a number of 
medical records showing the existence of a low back condition 
after the 1971 post-service industrial injury.  This is 
cumulative, not new, information.  Id.  Such records are also 
not material as they do not link the low back condition with 
service and thus are not so significant that they must be 
considered to fairly decide the merits of the claim.  Id.  

Since the 1987 Board decision, the veteran has also submitted 
a September 1990 report from Dr. Alvarez who evaluated him 
approximately two weeks prior to his report.  In his report, 
Dr. Alvarez stated that the veteran had a history of 
sustaining a lumbar injury which originated in Vietnam, where 
he was hurled out of a building by an explosion.  He stated, 
in essence, that the injury in 1971 worsened the veteran's 
back condition of 1967.  Dr. Alvarez's opinion, although new, 
is not material evidence to support reopening the claim for 
service connection.  Dr. Alvarez merely relied on the 
veteran's unsubstantiated account of falling from a balcony 
and sustaining a chronic back disorder while in Vietnam in 
1967, and this factual predicate was previously rejected by 
the Board.  A medical opinion based solely on history 
reported by the veteran has no probative value, and such is 
not material evidence to reopen a claim.  Reonal v. Brown, 5 
Vet. App. 458 (1993).  The Board finds that the statement by 
Dr. Alvarez is not material evidence since, by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to decide the 
merits of the claim.  38 C.F.R. § 3.156.

Since the 1987 Board decision, the veteran has also submitted 
additional written statements.  In these statements he 
reiterated his previously considered assertions, but such is 
not new evidence.  Reid v. Derwinski, 2 Vet.App. 312 (1992).  
Moreover, his statements, as to the cause of his current back 
disorder, are not material evidence to reopen the claim 
since, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Moray 
v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board finds that the evidence received since 
the 1987 Board decision is not new and material.  It follows 
that the claim of service connection for a low back disorder 
is not reopened.  Consequently, the application to reopen the 
claim must be denied.









ORDER

The application to reopen a previously denied claim for 
service connection for a low back disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

- 10 -


- 1 -


